HAWKINS, Presiding Judge.
Appellant was indicted for rape of Kathrine Hapak, a little girl three years of age, but the trial resulted in a conviction for assault with intent to rape, punishment being assessed, at 10 years in the penitentiary.
No bills of exception appear in the record. The state’s case, in the main, was made out by the testimony of the little girl’s six-year-old brother, and of a physician who examined the little girl shortly after the assault.
It would add nothing to the jurisprudence of the state to set out the sordid details of the facts upon which the state relies for a conviction. It is sufficient to state that they support the verdict and judgment.
*68Appellant’s evidence raised the issue of alibi, which was properly submitted to the jury, but decided adversely to appellant.
The judgment is affirmed.